FILED
                            NOT FOR PUBLICATION
                                                                            NOV 30 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


AMY BALDIN, an individual and     )           No. 15-35790
as sole manager of Lugano         )
Properties 4, LLC,                )           D.C. No. 3:12-cv-00648-AC
                                  )
       Plaintiff-Appellant,       )           MEMORANDUM*
                                  )
       v.                         )
                                  )
WELLS FARGO BANK, N.A., a         )
National Bank registered to do    )
business in Oregon; WELLS FARGO )
HOME MORTGAGE, INC., a            )
California corporation registered )
to do business in Oregon,         )
                                  )
       Defendants-Appellees.      )
                                  )
AMY BALDIN, an individual and     )           No. 16-35484
as sole manager of Lugano         )
Properties 4, LLC,                )           D.C. No. 3:12-cv-00648-AC
                                  )
       Plaintiff-Appellant,       )
                                  )
       v.                         )
                                  )
WELLS FARGO BANK, N.A., a         )
National Bank registered to do    )
business in Oregon; WELLS FARGO )


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
HOME MORTGAGE, INC., a                  )
California corporation registered       )
to do business in Oregon,               )
                                        )
      Defendants-Appellees.             )
                                        )


                  Appeal from the United States District Court
                           for the District of Oregon
               Michael W. Mosman, Chief District Judge, Presiding

                           Submitted November 6, 2017**
                                Portland, Oregon

Before: FERNANDEZ and W. FLETCHER, Circuit Judges, and TIGAR,***
District Judge.

      Amy Baldin appeals the district court’s summary judgment (No. 15-35790)

and award of attorney’s fees (No. 16-35484) in favor of Wells Fargo Bank, N.A.,

and Wells Fargo Home Mortgage, Inc. (collectively, “Wells Fargo”). We affirm.

      (1)    Baldin first asserts that the district court erred when it granted

summary judgment on Baldin’s claim that Wells Fargo had committed the tort of




      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      ***
         The Honorable Jon S. Tigar, United States District Judge for the Northern
District of California, sitting by designation.

                                            2
defamation1 against her by informing certain credit reporting agencies that she had

defaulted on loans made to her by Wells Fargo. We disagree. As the district court

pointed out, “‘truth’ is a complete defense in a defamation case,”2 and the

undisputed facts in this case show that Baldin was, indeed, in default on her

payments at the times that Wells Fargo so informed the credit reporting agencies.

She, in fact, had failed to make the payments required under the terms of the loan

agreements with Wells Fargo. The district court did not err. See Olsen v. Idaho

State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004).

      (2)      During much of the time that Baldin was pursuing this case, she

alleged claims attacking Well Fargo’s reliance upon and exercise of its rights under

the loan agreements. Nevertheless, Baldin asserts that the district court erred when

it awarded Wells Fargo attorney’s fees against her pursuant to the terms of the loan

agreements contained in the deeds of trust and mortgage. Again, we disagree. A

party is entitled to attorney’s fees when a contract between the parties provides for

the payment of fees. See Or. Rev. Stat. § 20.096(1); see also id. § 20.075(1)–(2);



      1
       See Neumann v. Liles, 369 P.3d 1117, 1121 (Or. 2016). We note that the
substantive law of the State of Oregon applies to this diversity claim. See Zamani
v. Carnes, 491 F.3d 990, 995 (9th Cir. 2007).
      2
          Bahr v. Statesman Journal Co., 624 P.2d 664, 666 (Or. Ct. App. 1981).


                                           3
McConnell v. Sutherland, 898 P.2d 254, 258–59 (Or. Ct. App. 1995); cf. Harris v.

Cantwell, 614 P.2d 124, 126–27 (Or. Ct. App. 1980). Here the contracts

specifically provided for fees expended by Wells Fargo in protecting its rights in

the property securing the loan and under the security agreement itself. The district

court did not abuse its discretion in awarding fees or in setting the amount thereof.3

See Stanger v. China Elec. Motor, Inc., 812 F.3d 734, 738 (9th Cir. 2016) (per

curiam).

      AFFIRMED.




      3
        We note that the district court allowed fees up to the point that all claims
directly related to the contract provisions were dismissed, but not thereafter.

                                           4